FILED
                                                              JANUARY 14, 2021
                                                          In the Office of the Clerk of Court
                                                         WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

JASON SLEATER,                            )
                                          )        No. 37336-3-III
                   Appellant,             )
                                          )
      v.                                  )
                                          )
RICHARD GRIFFITH I and JANE DOE           )        UNPUBLISHED OPINION
GRIFFITH I, husband and wife;             )
RICHARD GRIFFITH II and JANE DOE          )
GRIFFITH II, husband and wife;            )
CHRISTOPHER ARKOOSH and JANE              )
DOE ARKOOSH, husband and wife;            )
DAVE FARB and JANE DOE FARB,              )
husband and wife; KOOTENAI                )
ELECTRIC COOP, an Idaho Cooperative;      )
PECK & PECK Excavation Company;           )
J&J DRILLING, Inc., a Washington          )
corporation; Jane Does and John Does 1-   )
10; ABC Entities 1-10; ABC political      )
subdivision of Washington State,          )
                                          )
                   Respondents.           )

      SIDDOWAY, J. — Jason Sleater appeals the dismissal on summary judgment of his

personal injury action against Peck & Peck Excavation Company. Having reviewed the
No. 37336-3-III
Sleater v. Griffith


parties’ submissions de novo, we agree with the trial court that Mr. Sleater failed to

present a genuine issue of material fact that Peck & Peck breached a duty owed Mr.

Sleater. We affirm.

                      FACTS AND PROCEDURAL BACKGROUND

       Jason Sleater’s construction company was serving as general contractor on the

construction of a custom home in Liberty Lake for Richard Griffith I and Richard Griffith

II when contract disputes developed between him and the Griffiths. The Griffiths’ lawyer

notified Mr. Sleater by letter dated September 8, 2015, that he was “banned from the

construction site.” Clerk’s Papers (CP) at 40. The letter continued, “If you visit the site

without the owners’ knowledge or consent you will be guilty of trespass and the police

will be called to remove you from the site.” Id.

       During his earlier work on the home, Mr. Sleater had posted the residential

construction site with his company’s sign, “CENTURION CONSTRUCTION.” A little

over a month after the Griffiths’ lawyer banned him from the construction site, Mr.

Sleater was contacted by a subcontractor who told him someone had painted the words

“BUILDER IS A CONARTIST, LIAR & THIEF” on the CENTURION

CONSTRUCTION sign. CP at 79. In the early afternoon of October 25, Mr. Sleater

e-mailed this information to his lawyer and asked if he could retrieve his sign from the

construction site. His lawyer said he could, and said he had notified the Griffiths’ lawyer



                                             2
No. 37336-3-III
Sleater v. Griffith


that Mr. Sleater would be picking up his sign. The record does not reflect whether the

Griffiths’ lawyer received the notice or responded.

       Mr. Sleater arrived at the Griffith construction site that evening at around 7:30

p.m. He would later describe it as “pitch black” when he arrived. CP at 74. As he

walked to where his sign was located, he fell into a trench that had been dug by Peck &

Peck for waterline access. According to Mr. Sleater, the trench was “over 300’ long and

anywhere from 5-8’ deep.” Id. As a result of the fall, Mr. Sleater suffered a partially torn

Achilles tendon, a partially torn MCL1, and permanently destroyed three discs in his neck

that required complete replacement.

       In October 2018, Mr. Sleater brought an action to recover damages for his injuries

from the Griffiths, Peck & Peck, and a number of other defendants. His complaint

alleged that the Griffiths “during all times material hereto were the owners of 2612 N.

Chase Lane, Liberty Lake, Washington 99019 (hereinafter ‘Subject Property.’).” CP at

3-4. It alleged that Peck & Peck had taken part in the excavation operations “at the

Subject Property” that resulted in his injury and damages. CP at 4. It alleged that “[o]n

or about October 25th, 2015, at approximately 7:30 P.M., SLEATER was injured when

he fell into a man-made ditch located on the Subject Property.” CP at 5.

       A little over a year after the filing of the lawsuit, Peck & Peck moved for summary

judgment dismissal of the claims against it on the basis that Mr. Sleater “was a trespasser

       1
           Medial collateral ligament.
                                             3
No. 37336-3-III
Sleater v. Griffith


at all times relevant and that [Peck & Peck had] breached no duty owed to him as a

matter of law.” CP at 22.

       In declarations opposing summary judgment and seeking a continuance, Mr.

Sleater suggested that he might not have been on “the Subject Property” at the time of the

fall. See CP at 60 (“[I]t has not even been established that the ditch, at the location where

I fell, was on Griffith’s property.”); CP at 74 (“The Injury took place near 2612 N. Chase

Rd.” and “I never made it to the sign as the trench was located along the road.”). In his

memorandum opposing summary judgment, he argued that even if he was a trespasser,

the court should recognize a common law privilege to enter land without permission “if it

is or reasonably appears to be necessary to prevent serious harm to . . . the actor, or his

land or chattels,” citing §§ 197(1) and 345 of the Restatement (Second) of Torts (AM.

LAW. INST. 1965). CP at 66-67.

       The trial court denied Mr. Sleater’s motion for a continuance. After hearing

argument of counsel, it granted summary judgment in favor of Peck & Peck. Mr. Sleater

appeals.

                                        ANALYSIS

       Mr. Sleater argues that summary judgment was improper because jury questions

existed as to (1) whether he was privileged to enter the Griffith property under a common




                                              4
No. 37336-3-III
Sleater v. Griffith


law “emergency” license that we should recognize as a matter of first impression, and (2)

whether he was even on the Griffith property.

                                  Standard of Review

       We review an order granting summary judgment de novo. Lybbert v. Grant

County, 141 Wn.2d 29, 34, 1 P.3d 1124 (2000). Summary judgment should be rendered

“if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” CR 56(c). Summary

judgment is proper if, from all the evidence, reasonable persons could reach but one

conclusion. Vallandigham v. Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 26, 109

P.3d 805 (2005) (citing Wilson v. Steinbach, 98 Wn.2d 434, 437, 656 P.2d 1030 (1982)).

       A defendant may move for summary judgment on the ground that the plaintiff

lacks competent evidence to support his or her claim. Young v. Key Pharms., Inc., 112

Wn.2d 216, 225, 770 P.2d 182 (1989) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 106

S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). If the defendant submits adequate affidavits, the

plaintiff must set forth specific facts rebutting the moving party’s contentions and

disclosing that a genuine issue of material fact exists. Seven Gables Corp. v. MGM/UA

Entm’t Co., 106 Wn.2d 1, 12-13, 721 P.2d 1 (1986). “The nonmoving party may not rely

on speculation, argumentative assertions that unresolved factual issues remain, or having



                                              5
No. 37336-3-III
Sleater v. Griffith


its affidavits accepted at face value.” Heath v. Uraga, 106 Wn. App. 506, 513, 24 P.3d

413 (2001) (citing Seven Gables, 106 Wn.2d at 13).

       To succeed in a claim of negligence, the plaintiff must establish “(1) the existence

of a duty owed, (2) breach of that duty, (3) resulting injury, and (4) proximate cause

between the breach and the injury.” Tincani v. Inland Empire Zoological Soc’y, 124

Wn.2d 121, 127-28, 875 P.2d 621 (1994). Peck & Peck moved for summary judgment

on the basis that Mr. Sleater did not provide any evidence that it breached a duty owed to

Mr. Sleater. The threshold determination of whether the defendant owes a duty to the

plaintiff is a question of law. Id. at 128.

I.     WE NEED NOT DECIDE WHETHER WASHINGTON SHOULD RECOGNIZE A COMMON
       LAW PRIVATE NECESSITY PRIVILEGE BECAUSE MR. SLEATER HAS NOT
       DEMONSTRATED THAT THE PRIVILEGE, IF RECOGNIZED, WOULD APPLY

       In Washington, the duty of care owed by a landowner to those coming on the

landowner’s property turns on the entrant’s status as a common law trespasser, licensee,

or invitee. Beebe v. Moses, 113 Wn. App. 464, 469-70, 54 P.3d 188 (2002). The parties

agree that for premises liability purposes, someone like Peck & Peck, who acts on behalf

of a possessor of land, is subject to the same liability and enjoys the same freedom from

liability as the possessor of the land. Williamson v. Allied Grp., Inc., 117 Wn. App. 451,

456-57, 72 P.3d 230 (2003).




                                              6
No. 37336-3-III
Sleater v. Griffith


       “The general rule is that a landowner owes no duty to a trespasser, except to

refrain from causing willful or wanton injury to him.” Ochampaugh v. City of Seattle, 91

Wn.2d 514, 518, 588 P.2d 1351 (1979) (citing Mail v. M.R. Smith Lumber & Shingle Co.,

47 Wn.2d 447, 287 P.2d 877 (1955)). “A ‘trespasser,’ for purposes of premises liability,”

is defined under Washington law as one “‘who enters the premises of another without

invitation or permission, express or implied, but goes, rather, for his own purposes or

convenience, and not in the performance of a duty to the owner or one in possession of

the premises.’” Singleton v. Jackson, 85 Wn. App. 835, 839, 935 P.2d 644 (1997)

(quoting Winter v. Mackner, 68 Wn.2d 943, 945, 416 P.2d 453 (1966)).

       In moving for summary judgment, Peck & Peck presented evidence that Mr.

Sleater was trespassing at the time of his injury, pointing to the allegation of his

complaint that he fell into a ditch “located on the Subject Property” and the

termination/trespass letter mailed to him by the Griffiths’ lawyer on September 8. CP at

5. Mr. Sleater does not contend that Peck & Peck caused him willful or wanton injury.

Instead, he first contends that we should adopt a “private necessity” privilege recognized

by the Restatement under which he contends Peck & Peck would have owed him the

greater duty of care owed to a licensee.

       Section 197 of the Restatement provides in relevant part that “[o]ne is privileged

to enter . . . on land in the possession of another if it is or reasonably appears to be


                                               7
No. 37336-3-III
Sleater v. Griffith


necessary to prevent serious harm to (a) the actor, or his land, or chattels.” The privilege

exists “only where in an emergency” the actor enters the land, and the privilege “must be

exercised at a reasonable time and in a reasonable manner.” Id. cmt. a. Section 345 of

the Restatement provides that if a person enters land “in the exercise of a privilege,” the

duty owed is that owed a licensee, even if the person enters without consent. A minority

of states have adopted §§ 197 and 345 of the Restatement as a limited exception to a

landowner’s common law duty to a trespasser. See, e.g., Wrinkle v. Norman, 297 Kan.

420, 301 P.3d 312 (2013); Lange v. Fisher Real Estate Dev. Corp., 358 Ill. App. 3d 962,

832 N.E.2d 274, 295 Ill. Dec. 123 (2005); Carpenter v. Penn Cent. Transp. Co., 269 Pa.

Super. 9, 14, 409 A.2d 37 (1979).

       No reported Washington decision has considered whether to adopt or reject the

Restatement’s private necessity privilege to enter another’s land without consent. Illinois

has adopted the privilege and its case law illustrates its contours. A cyclist who swerved

onto the defendant’s property to avoid an oncoming vehicle was held to enjoy the

privilege in West v. Faurbo, 66 Ill. App. 3d 815, 817, 384 N.E.2d 457, 23 Ill. Dec. 663

(1978). When no split-second decision to enter land was required and the actor had even

minimal time to consider more reasonable courses of action, the privilege was held not to

apply. See Benamon v. Soo Line R. Co., 294 Ill. App. 3d 85, 90-91, 689 N.E.2d 366, 228

Ill. Dec. 494 (1997) (boy might reasonably have feared threat from others who were


                                              8
No. 37336-3-III
Sleater v. Griffith


chasing him, but unreasonably climbed onto railroad tracks to hide). The privilege has

been held not to apply absent a true emergency. In Lange v. Fisher Real Estate

Development Corp., 358 Ill. App. 3d 962, 832 N.E.2d 274, 295 Ill. Dec. 123 (2005), for

instance, the privilege was held not to apply to a taxicab driver who decided to chase a

passenger who skipped out without paying a fare. There was no emergency and the

driver unreasonably pursued the passenger into a construction site, running into an

unfinished hallway where he fell approximately 10 feet onto construction materials. Id.

at 969.

          This is not an appropriate case in which to weigh whether Washington should

adopt the privilege because if adopted, it would not apply. Reasonable persons

considering all of the evidence submitted in support and opposition to Peck & Peck’s

motion could reach only one conclusion: not only was Mr. Sleater not presented with an

emergency, it was not reasonable for him to walk through a “pitch black” construction

site without something to illuminate the path to the sign he was retrieving.

II.       MR. SLEATER DID NOT DEMONSTRATE A GENUINE ISSUE OF FACT AS TO HIS
          TRESPASSER STATUS

          Mr. Sleater’s complaint alleged that his fall occurred in a “ditch located on the

Subject Property.” CP at 5. Yet his second assignment of error is that summary

judgment was improper because “it was unknown whether Mr. Sleater was on the




                                                9
No. 37336-3-III
Sleater v. Griffith


Griffiths’ property.” Appellant’s Opening Br. at 1. In resisting summary judgment, Mr.

Sleater failed to present evidence that he was not on the Griffith property.

       Peck & Peck was entitled to point to the allegation of Mr. Sleater’s complaint that

the fall occurred on the Griffith property. (Since Mr. Sleater sued the Griffiths as

landowners, an allegation that he was on their property appears to have been essential to

at least that claim.) In responding to Peck & Peck’s adequate showing, Mr. Sleater was

not entitled to “rely on speculation [or] argumentative assertions that unresolved factual

issues remain.” Seven Gables, 106 Wn.2d at 13; CR 56(e). He presented no competent

evidence that he was not a trespasser—indeed, his lead opposition argument was that he

was a trespasser, but one who enjoyed a privilege. Summary judgment was properly

granted.2

       Peck & Peck requests attorney fees and expenses pursuant to RAP 18.1, but in

arguing for prevailing party status, it appears to be referring to a right to recover costs

(including statutory attorney fees) under Title 14 of our rules. It has not demonstrated a

basis for recovering other fees and expenses under Title 18. E.g., Parker Estates

Homeowners Ass’n v. Pattison, 198 Wn. App. 16, 32, 391 P.3d 481 (2016) (RAP 18.1

allows for appellate courts to award attorney fees if authorized by a contract, statute, or

       2
         We need not consider Mr. Sleater’s suggestion in his briefing on appeal that the
trial court should have ordered a professional survey to sort out whether he was on the
Griffiths’ property. His brief includes no authority or argument that supports the
proposition that a trial court should involve itself in factual disputes in that manner, nor
was the argument ever made in the trial court. See RAP 10.3(a)(6), 2.5(a).
                                              10
No. 37336-3-III
Sleater v. Griffith


recognized ground in equity.). Peck & Peck may apply for costs, but attorney fees and

expenses are otherwise denied.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                 _____________________________
                                                 Siddoway, A.C.J.

WE CONCUR:




Lawrence-Berrey, J.




Fearing, J.




                                            11